


109 HR 5280 : Dextromethorphan Distribution Act of 2006
U.S. House of Representatives
2006-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		109th CONGRESS
		2d Session
		H. R. 5280
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 7, 2006
			Received
		
		AN ACT
		To amend the Federal Food, Drug, and
		  Cosmetic Act with respect to the distribution of the drug dextromethorphan, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dextromethorphan Distribution Act of
			 2006.
		2.Food and Drug
			 Administration; restrictions on distribution of dextromethorphan
			(a)In
			 generalSubchapter A of
			 chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by
			 inserting after section 503A the following:
				
					503B.Restrictions
				on distribution of dextromethorphan
						(a)In
				generalNot later than one
				year after the date of the enactment of the Dextromethorphan Distribution Act of 2006,
				the Secretary shall issue a final rule to prohibit the distribution of
				unfinished dextromethorphan to any person other than a person registered under
				section 510, subject to subsection (b).
						(b)Further
				restrictionsSubsection (a) does not restrict the authority of
				the Secretary under
				section
				201.122 of title 21, Code of Federal Regulations.
						(c)Unfinished
				dextromethorphanFor purposes
				of this section, the term “unfinished dextromethorphan” means dextromethorphan
				that is not contained in a drug that is in finished dosage
				form.
						.
			(b)EnforcementSection
			 301 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding
			 at the end the following:
				
					(ii)The distribution of unfinished
				dextromethorphan in violation of regulations under section
				503B.
					.
			
	
		
			Passed the House of
			 Representatives December 6, 2006.
			Karen L. Haas,
			Clerk.
		
	
	
	
